Opinion by
Judge Mencer,
The primary issue in this appeal from a determination of the Workmen’s Compensation Appeal Board is the record support for the referee’s finding of termination of decedent’s disability on October 7, 1971. Appellees have conceded that the date of October 7, 1971 bears no relation to the evidence in the *210record and therefore, at oral argument, they offered payment for the full period of disability until decedent’s death on December 21, 1971. Since this concession necessarily renders moot appellant’s other objection to the manner in which the hearings were conducted, and, since appellant has failed to properly preserve in his appeal any other matters adjudicated below, we shall issue the following.
Order
And Now, this 30th day of August, 1976, the, order of the Workmen’s Compensation Appeal Board, relative to the claim of Sidney S. Lerner, M.D., administrator of the estate of Samuel Lerner, deceased, is affirmed as herein modified. Accordingly, judgment shall be entered in favor .of Sidney S. Lerner, M.D., administrator of the estate of Samuel. Lerner, deceased, against the Philadelphia Psychiatric Cen-., ter and Pennsylvania Manufacturers’ Association In-. surance. Company, appellees, in the amount of $60 per week, commencing March 12, 197,0 and continuing until December 21, 1971. Appellees shall also, pay the following sums for medical expenses:
(a) $90 to Dr. Simon Polan
(b) $20 to Dr. Joseph Sirken.
All payments shall be subject to credit for any prior payments, relative to the above award items, made to the decedent or his estate. The above award is to bear interest at the rate of 10 percent per annum on all deferred payments of compensation, in accordance with the provisions of The. Pennsylvania Workmen’s Compensation Act. .